 

Exhibit 10.1

 

 

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (the “Agreement”), dated as of May 6,
2020, is entered into between Myriad Genetics, Inc. (together with its
subsidiaries, affiliates, successors and assigns, the “Company”), and Mark C.
Capone (“Capone” and, together with the Company, the “Parties” and each a
“Party”).

WHEREAS, Capone previously served as the President and Chief Executive Officer
of the Company, and as a member of the Board of Directors of the Company (the
“Board”) and possesses valuable experience regarding the Company’s business and
operations;

WHEREAS, Capone has resigned from his roles as the President and Chief Executive
Officer of the Company, and as a member of the Board, effective as of February
6, 2020;

WHEREAS, Capone has continued to be employed by the Company as an at-will
nonexecutive employee following his resignation as an officer and director of
the Company through the Transition Date as defined below;

WHEREAS, the Parties desire to provide for a smooth transition of leadership and
an orderly succession to a successor Chief Executive Officer; and

WHEREAS, the Company desires to retain the consulting and advisory services of
Capone for a transition period.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
undertakings set out below, the Parties herby agree as follows:

1.

Employment Transition; Consulting Period:

 

a.

Effective as of May 1, 2020 (the “Transition Date”), Capone hereby irrevocably
resigns from his employment with the Company.

 

b.

During the period beginning as of Transition Date and ending on September 30,
2020 (the “Consulting Period”), Capone will render such consulting and advisory
services (the “Consulting Services”) as requested by the Company, through R.
Bryan Riggsbee (the “Company Designee”), it being understood that the nature of
the Consulting Services shall consist of providing advice and consultation in
connection with the management of the business and such other matters as
reasonably requested by the Company Designee.  The parties hereby agree that
Capone shall be available to provide such Consulting Services up to twenty (20)
hours per month.  Except as reasonably required for in-person meetings, Capone
shall not report to work at the Company’s offices and, will provide his own
workspace during the Consulting Period and be reasonably available by telephone
and email.  The Consulting Period shall terminate immediately following the last
day of Capone’s service with the Company as a consultant, and such date shall be
referred to herein as the “Separation Date.”

1

 

--------------------------------------------------------------------------------

 

2.

Payments and Benefits:

 

a.

Whether or not this Agreement becomes effective pursuant to its terms, the
Company, through and including the Transition Date, will provide Capone with (i)
all accrued and unpaid wages, including any paid time off that has been accrued
but unused in accordance with the Company’s policies; (ii) any reimbursements
owed to Capone in accordance with the Company’s policies; (iii) vesting and
actual performance credit accrued under all outstanding equity and other
long-term incentive awards; and (iv) the amounts accrued and credited to
Capone’s account under the Company’s 401(k) savings plan in accordance with the
terms and conditions of such plan. Except as set forth herein, including the
amounts to be paid pursuant to the preceding sentence, Capone acknowledges that
the Company owes no other wages, commissions, bonuses, vacation pay, sick pay or
benefits to Capone as of the Transition Date.

 

b.

Provided that this Agreement becomes effective pursuant to its terms and Capone
remains in compliance with this Agreement at all times, the following payments
and benefits shall be made or provided:

 

i.

Capone shall be entitled to receive a lump sum payment of $600,230.77 if he
executes this Agreement and does not revoke his execution in accordance with
Section 16(a), which lump sum shall be paid within thirty (30) days following
the expiration of the seven-day revocation period described in Section 16(a);

 

ii.

Capone shall be entitled to receive a monthly consulting fee of $38,250.00
during the Consulting Period, commencing May 1, 2020, which fee shall be paid
within thirty (30) days following the last day of each calendar month during the
Consulting Period;

 

iii.

subject to Capone timely and validly electing continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), Capone and his
eligible dependents’ participation in the Company’s group health plan will
continue for eighteen (18) months following the Transition Date on the same
basis as of the date hereof and the amount of the COBRA premium to be paid to
the COBRA administrator shall be paid directly by the Company during the
Consulting Period and for up to an additional 12 months thereafter for a total
of up to 18 months (the “COBRA Reimbursement”); provided, however, that if
Capone subsequently becomes employed with a new employer that offers
substantially similar benefits coverage (disregarding the cost of such
coverage), the COBRA Reimbursement will cease as of the end of the month in
which Capone becomes so employed; and

 

iv.

Capone shall be treated as a “Consultant” for purposes of the Company’s 2017
Employee, Director and Consultant Equity Plan, as amended (the “Plan”) and
Capone’s change of status from employee to consultant as of the Transition Date
shall not constitute a termination of services under Section 11 of the Plan or
any other applicable section of the Plan;

2

 

--------------------------------------------------------------------------------

 

 

accordingly, any and all performance/restricted stock units (“PSU/RSUs”)
previously awarded to Capone while an employee of the Company shall continue to
vest during the term of the Consulting Period, such vesting to take place per
the terms and conditions of the underlying grant, and the Company will cause to
be promptly issued to Capone the underlying shares of the Company common stock
represented by the vesting of PSU/RSUs as vesting occurs; provided, that Capone
authorizes the Company to withhold and sell a number of the underlying shares of
the Company common stock which are issued to Capone, as necessary, to satisfy
applicable withholding taxes for income tax purposes;

 

v.

If and to the extent bonus-eligible employees of the Company generally receive
bonus compensation for the fiscal year ending June 30, 2020, Capone shall be
eligible to receive an annual bonus for fiscal year 2020 as if he were still
employed with the Company, such bonus to be based on Capone’s performance in
relation to his 2020 MBOs as determined by the Compensation Committee of the
Board in its sole discretion; any such bonus amount to be (i) pro-rated based on
the length of Capone’s service during fiscal year 2020 through the Transition
Date, and (ii) paid contemporaneously with payment of 2020 bonuses to other
bonus-eligible executives, but in no event later than March 15, 2021;  

 

vi.

Capone shall remain eligible to receive a cash payment equal to the award that
would be payable under the Three-Year Cash Incentive Bonus Plan for the period
ending in 2020 had Capone been employed on the payment date, to the extent a
payout is earned based on actual performance, which payment, if any, will be
paid as soon as practicable following the determination of whether the target
thresholds were achieved for the awards under the Three-Year Cash Incentive
Bonus Plan for the period ending in 2020, consistent with the timing of payments
made to eligible employees, but in no event later than March 15, 2021

provided, however, that no such payments or benefits described in this Section
2(b) shall be paid or provided prior to the Effective Date (as defined in
Section 16), and, in the event that the Effective Date occurs after the first
payment is due under this Section 2(b), a catch-up payment shall be made at the
time of the next regularly scheduled payment after the Effective Date.

 

c.

Provided that Capone re-executes this Agreement on or following the Separation
Date and does not revoke his execution in accordance with Section 16(b), and
Capone remains at all times in compliance with this Agreement, Capone shall
receive an additional payment of $38,250.00, which payment shall be payable in a
single lump sum on or before the 60th day following the Separation Date.

 

d.

Capone agrees and acknowledges that the payments and benefits referred to in
Section 2(b) and (c) are in lieu of and in full satisfaction of any amounts that
might otherwise be payable under any contract, plan, policy or practice, past or
present, of the Company.  Capone acknowledges that, other than any payment
provided for in Section 2(b)(vi), all outstanding Three-Year Cash Incentive
Bonus Plan awards

3

 

--------------------------------------------------------------------------------

 

 

for all outstanding periods shall be forfeited in accordance with their
terms.  All outstanding equity awards held by Capone shall be treated in
accordance with their terms, including with respect to any post-termination
exercise periods for vested stock options.  

3.

Release:

 

a.

Capone, on behalf of himself and his heirs, executors, administrators,
successors and assigns, hereby irrevocably and unconditionally releases the
Company and each of its affiliates, subsidiaries and joint ventures, and all of
their respective predecessors, successors and assigns, and all of their
respective past and present owners, investors, shareholders, directors,
officers, partners, members, employees, agents, attorneys and representatives
(the “Company Parties”) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, causes of action, rights, costs,
losses, debts and expenses of any nature whatsoever, known or unknown, which
Capone or his heirs, executors, administrators, successors or assigns ever had,
now have or hereafter can, will or may have (either directly, indirectly,
derivatively or in any other representative capacity) by reason of any matter,
fact or cause whatsoever against the Company Parties (collectively, the
“Claims”):  (i) arising from the beginning of time to the time Capone executes
or re-executes, as applicable, this Agreement, including, but not limited to (A)
any such Claims relating to or arising out of Capone’s employment with, or
engagement by, the Company or any of the other Company Parties, (B) any such
Claims arising under any foreign, federal, state or local labor, employment, or
anti-discrimination laws or any other laws including, without limitation, the
federal Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Uniformed Services Employment and Re-Employment Act, the
Rehabilitation Act of 1973, the Employment Relations and Collective Bargaining
Act, the Utah Right to Work Act, the Utah Drug and Alcohol Testing Act, the Utah
Minimum Wage Act, the Utah Protection of Activities in Private Vehicles Act, the
Utah Employment Selection Procedures Act, and the Utah Occupational Safety and
Health Act, each as amended and including each of their respective implementing
regulations, and (C) any such Claims arising under tort, contract, or
quasi-contract law, including but not limited to, claims for breach of contract
(both express and implied), breach of any covenant of good faith and fair
dealing (both express and implied), promissory estoppel, fraud, negligent or
intentional infliction of emotional distress, negligent or intentional
misrepresentation or unfair business practices, and any such Claims for
attorneys’ fees and punitive or consequential damages; (ii) relating to or
arising out of the termination of Capone’s employment with, or engagement by,
the Company or any of the other Company Parties; or (iii) relating to or arising
under any policy, agreement, plan, contract, understanding or promise, written
or oral, formal or informal between any Company Party and Capone, including the
Employment Agreement entered into between the Company and Capone dated October
1, 2002 (the “Employment Agreement”).  It is further understood and agreed that,
notwithstanding any statute or common law principle, and for the purpose of

4

 

--------------------------------------------------------------------------------

 

 

implementing a full and complete release and discharge of all claims, Capone
expressly acknowledges that this release is intended to include in its effect,
without limitation, all Claims which Capone does not know or suspect to exist in
Capone’s favor at the time of execution hereof, and that the release agreed upon
herein contemplates the full extinguishment of Capone’s Claims (the “Release”).

 

b.

The Company, on behalf of itself and each of its affiliates, subsidiaries and
joint ventures, and all of their respective predecessors, successors and
assigns, and all of their respective past and present owners, investors,
shareholders, directors, officers, partners, members, employees, agents,
attorneys and representatives (the “Company Parties”) hereby irrevocably and
unconditionally releases Capone, including his heirs, executors, administrators,
successors, or assigns, (the “Capone Parties”) from any and all known charges,
complaints, claims, liabilities, obligations, promises, agreements, causes of
action, rights, costs, losses, debts and expenses of any nature whatsoever,
which the Company Parties ever had, now have or hereafter can, will or may have
(either directly, indirectly, derivatively or in any other representative
capacity) by reason of any matter, fact or cause whatsoever against the Capone
Parties (collectively, the “Claims”) arising from the beginning of time to the
time the Company executes or re-executes, as applicable, this Agreement,
including, but not limited to any such known Claims relating to or arising out
of Capone’s employment with, or engagement by, the Company or any of the other
Company Parties (the “Release”).

 

c.

Notwithstanding the foregoing, the Parties recognize that nothing contained in
this Section 3 shall in any way release or discharge: (i) either Party’s right
to bring any Claim that cannot be waived under applicable law; (ii) either
Party’s right to enforce, or bring any Claim for breach of, this Agreement;
(iii) either Party’s rights or obligations with respect to any vested benefits
to which Capone may be entitled under any retirement plan of the Company or its
affiliates; (iv) either Party’s rights or obligations under the Company’s
bylaws, charter, other corporate or organizational documents, or that certain
Indemnification Agreement between Myriad Genetics, Inc. and Mark C. Capone dated
June 16, 2009 (“Indemnification Agreement”), which agreement is incorporated
herein by reference; and (iv) any Claim by the Company Parties against the
Capone Parties based on facts or circumstances that the Company does not know
exist in the Company’s favor at the time of execution of this Agreement.

4.

Reimbursements: During the Consulting Period, Capone shall be reimbursed for
business expenses in accordance with the Company’s standard procedures. Without
limiting the foregoing, Capone shall have sixty (60) days from the conclusion of
the Consulting Period to submit all outstanding business expenses, if any, with
appropriate documentation for reimbursement by the Company. Failure to submit
documented business expenses for reimbursement within this time period shall be
considered a representation by Capone that he has been reimbursed for all
business expenses.

5.

Benefits: Capone understands and acknowledges that, following the Transition
Date, he shall be entitled to no benefits from the Company other than those
expressly set forth in Section 2 (as applicable).  

5

 

--------------------------------------------------------------------------------

 

6.

Indemnification. The Company agrees to provide indemnification to Capone with
respect to any claim or claims against Capone arising out of or relating to any
consulting or other types of services Capone provides pursuant to or relating to
this Separation Agreement, with such indemnification to be on terms
substantially similar to those provided to him under the Company’s bylaws,
charter, other corporate or organizational documents, and the Indemnification
Agreement.

7.

No Admission: This Agreement constitutes a mutually acceptable vehicle for
effecting Capone’s departure from the Company and shall not be used or treated
or deemed to be an admission of liability or responsibility on the part of any
released person or entity, including the Capone Parties.

8.

Confidentiality: Capone agrees that on or promptly following the Transition
Date, he will return all Company property, both physical and electronic, as the
Company may request, and that, subject to Section 9, during the Consulting
Period and thereafter, he will not use or disclose to any person, agency,
company, business or organization, unless authorized by the Company, any
confidential or proprietary information concerning the Company, including but
not limited to any inventions, discoveries, know-how, improvements, processes,
products, services, proposals, solicitations, negotiations, customers, manner
and method of operations, trade secrets, business plans, financial information,
salary information of other Company employees and the like.  This statement is
not meant to prohibit Capone from discussing the terms or conditions of Capone’s
Consulting Services.  Capone understands that confidential information may be
submitted to Capone by other persons or businesses and agrees to treat that
confidential information with the same degree of care afforded to confidential
information proprietary to the Company.

9.

Permitted Disclosures: Pursuant to 18 U.S.C. § 1833(b), Capone understands that
Capone will not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret of the Company that (a) is
made (i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to Capone’s attorney and (ii) solely for the purpose
of reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  Capone understands that if Capone files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Capone may disclose
the trade secret to Capone’s attorney and use the trade secret information in
the court proceeding if Capone (x) files any document containing the trade
secret under seal, and (y) does not disclose the trade secret, except pursuant
to court order.  Nothing in this Agreement, or any other agreement that Capone
has with the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section.  Further, nothing in this Agreement or any other agreement that Capone
has with the Company shall prohibit or restrict Capone from (A) making any
voluntary disclosure of information or documents concerning possible violations
of law to any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company; or (B)
responding to a valid subpoena, court order or similar legal process; provided,
however, that prior to making any such disclosure pursuant to this Section 8(B),
Capone shall provide the Company with written notice of the subpoena, court
order or similar legal process sufficiently in advance of such disclosure to

6

 

--------------------------------------------------------------------------------

 

afford the Company a reasonable opportunity to challenge the subpoena, court
order or similar legal process.

10.

Non-Disparagement: Capone agrees that he shall not disparage the Company or its
officers, directors, employees, products or services.  Notwithstanding the
foregoing, nothing contained in this Agreement will prohibit Capone from making
permitted disclosures pursuant to Section 9.  Similarly, the Company agrees that
it shall not disparage Capone.

11.

Cooperation: After the end of the Consulting Period, Capone shall reasonably
cooperate with the Company upon reasonable request of the Board and be
reasonably available to the Company with respect to matters arising out of
Capone’s services to the Company.  Capone further agrees that he will reasonably
cooperate with the Company with respect to potential, threatened or actual
litigation or similar proceeding involving the Company, including but not
limited to cooperation relating to any such litigation or similar proceeding or
other legal matter in which Capone has been, is or may become involved or with
respect to which Capone has knowledge by virtue of his employment with, or
services to, the Company, and further including but not limited to any existing
or future litigation or similar proceeding involving the Company, whether
administrative, civil or criminal in nature in which and to the extent the
Company deems Capone’s cooperation necessary (all aforementioned proceedings and
matters collectively referred to as “Litigation Matters”).  Capone shall be
eligible for reimbursement by the Company of reasonable costs and expenses
incurred by Capone in connection with complying with his obligations under this
Section 11.  Capone shall be compensated at the rate of $450 per hour for all
hours he expends in connection with non-Litigation Matters related to or arising
out of Capone’s services to the Company (as described in the first sentence of
this Section 11); for purposes of clarity, however, the Parties acknowledge and
agree that Capone shall not be eligible for payment in connection with
Litigation Matters.

12.

Non-Competition Agreement:

 

a.

Solely for purposes of this Section 12, the following terms shall have the
meanings set forth below:

 

i.

“Competitive Capacity” means performing the same or similar duties as those
performed by Capone on behalf of the Company at any time during the eighteen
(18) month period immediately preceding February 5, 2020.

 

ii.

“Competitive Products” means any product or service available from third parties
that are the same or substantially similar to the products or services offered
or under development by the Company at any time during the twenty four (24)
months prior to the Transition Date or during the Consulting Period in the
Territory.

 

iii.

“Competitor” means any person or entity (including Capone or an entity that
Capone becomes affiliated with or renders services to) that offers Competitive
Products within the Territory.

7

 

--------------------------------------------------------------------------------

 

 

iv.

“Customer” includes all customers of the Company and all actively sought
prospective customers of the Company, with whom Capone had material contact with
or about whom Capone obtained Confidential Information, in the performance of
Capone’s duties at any time during the eighteen (18) month period immediately
preceding February 5, 2020.

 

v.

“Territory” means the United States of America, or anywhere in the world where
the Company does business.

 

vi.

“Directly or indirectly” means conduct taken individually, through other
individuals, or as a partner, shareholder, member, officer, director, manager,
employee, salesperson, independent contractor, agent, or consultant for any
other individual or entity.

 

b.

During the Consulting Period and for twelve (12) months thereafter, Capone shall
not, either for Capone’s own account or for or on behalf of any Competitor,
directly or indirectly, take any of the following actions:

 

i.

have an ownership or financial interest in a Competitor;

 

ii.

advise or consult with a Competitor concerning any Competitive Product in the
Territory;

 

iii.

be employed by, or provide services to, a Competitor in the Territory;

 

iv.

engage in the development, production, sale or distribution of Competitive
Products in the Territory; or

 

v.

market, sell, or otherwise offer or provide Competitive Products in the
Territory.

13.

Non-Solicitation Agreement:

 

a.

Solely for purposes of this Section 13, the following terms shall have the
meanings set forth below:

 

i.

“Customer” means those entities or individuals (a) who were customers or
prospective customers whom the Company was actively seeking to cultivate and (b)
with whom Capone had personal contact during the final twenty-four (24) months
of his employment with the Company.

 

ii.

“Recruit and solicit” shall include, but “recruit and solicit” are not limited
to, providing names of employees of the Company, information about employees of
the Company, providing the Company’s proprietary information to another
individual, or entity, and allowing the use of Capone’s name by any company (or
any employees of any other company) other than the Company, in the solicitation
of the business of Company’s Customers.

8

 

--------------------------------------------------------------------------------

 

 

b.

During the Consulting Period and for twelve (12) months thereafter, Capone shall
not:

 

i.

on Capone’s own behalf or on behalf of any other entity, directly or indirectly
solicit any Customer in relation to business currently being provided by the
Company or directly or indirectly solicit any business of any Customer in regard
to any activities in competition with activities of the Company of which Capone
acquired knowledge during his employment with the Company; and

 

ii.

directly or indirectly recruit or solicit any employees (including consultants
and independent contractors) of the Company to work for Capone or any other
person or company.

14.

Acknowledgements; Enforcement:

 

a.

Capone acknowledges that the restrictions contained in Sections 12 and 13, in
view of the nature of the business in which the Company is engaged, are
reasonable and necessary in order to protect the legitimate interests of the
Company, and that any violation thereof would result in irreparable injuries to
the Company, and Capone therefore acknowledges that, in the event of Capone’s
violation of any of these restrictions, the Company shall be entitled to obtain
from any court of competent jurisdiction preliminary and permanent injunctive
relief (without the posting of any bond) as well as damages and an equitable
accounting of all earnings, profits and other benefits arising from such a
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.

 

b.

The invalidity or unenforceability of any provision or provisions of Sections 12
and 13 shall not affect the validity or enforceability of any other provision or
provisions of Sections 12 and 13 or of this Agreement, which shall remain in
full force and effect. If any provision of Section 12 or Section 13 is held to
be invalid, void or unenforceable in any jurisdiction, any court or arbitrator
so holding shall substitute a valid, enforceable provision that preserves, to
the maximum lawful extent, the terms and intent of Sections 12 and 13 and shall
correspondingly modify the Company’s obligations under Section 1 and Section 2.

15.

Attorney Consultation; Voluntary Agreement: Capone acknowledges that (a) the
Company has advised Capone to consult with an attorney of Capone’s own choosing
before signing this Agreement, (b) Capone has been given the opportunity to
seek, and has in fact sought, the advice of counsel, (c) Capone has carefully
read and fully understand all of the provisions of this Agreement, (d) the
releases provided herein specifically apply to any rights or claims Capone may
have against the Company Parties pursuant to the ADEA, (e) Capone is entering
into this Agreement knowingly, freely and voluntarily in exchange for good and
valuable consideration, including Capone’s continued services to the Company
during the Consulting Period and the payments and benefits set forth in Section
2(b) and (c) of this Agreement, (f) Capone has the full power, capacity and
authority to enter into this Agreement, and (g) Capone has no physical or mental
impairment of any kind and are not acting under the influence of any
mind-altering chemical or medication of any type that has interfered with
Capone’s ability to read and understand the meaning of this Agreement.

9

 

--------------------------------------------------------------------------------

 

16.

Period of Review and Revocation Rights:

 

a.

Capone acknowledges that Capone has been given at least twenty-one (21) calendar
days to consider the terms of this Agreement.  Capone understands and agrees
that Capone may accept this Agreement by signing and returning it within the
applicable time frame to the Executive Vice President, General Counsel at 320
Wakara Way, Salt Lake City, Utah 84108.  Capone further acknowledges that Capone
will have seven (7) calendar days following Capone’s execution of this Agreement
within which to revoke the terms of this Agreement.  If Capone chooses to revoke
the Agreement, the revocation must be in writing and delivered to the Executive
Vice President, General Counsel, at the address above no later than seven (7)
calendar days after Capone has signed this Agreement.  In the event of such
revocation by Capone, this Agreement shall be null and void in its entirety and
Capone will not receive the payments and benefits described in Section 2(b) and
2(c) of this Agreement, nor shall the Company have any obligation to continue
Capone’s engagement for the duration of the Consulting Period.  Provided that
Capone does not revoke this Agreement, the Agreement shall become effective on
the eighth (8th) calendar day following the date of Capone’s execution of this
Agreement (the “Effective Date”).

 

b.

Notwithstanding anything in this Agreement to the contrary, Capone must
re-execute this Agreement on or within twenty-one (21) days following the
Separation Date in order for Capone to be entitled to the payments and benefits
in Section 2(c).  Capone acknowledges and agrees that Capone will have had at
least twenty-one (21) days to consider the terms of this Agreement, including
the release in Section 3, before re-executing this Agreement at such
time.  Capone will again have the right to revoke Capone’s re-execution for a
period of seven (7) days following Capone’s re-execution of this Agreement.
Capone’s re-execution of this Agreement will not become effective until the
eighth (8th) day after the date Capone has re-executed it, which will be the
“Second Effective Date” of this Agreement.  If Capone does not re-execute this
Agreement on or within twenty-one (21) days following the Separation Date, or
Capone revokes his re-execution, the Company shall have no obligation to provide
Capone with the payments and benefits set forth in Section 2(c).  Capone’s
failure to re-execute this Agreement on or within twenty-one (21) days following
the Separation Date in no way affects Capone’s prior release of claims under
this Agreement. By Capone’s re-execution of this Agreement, the release set
forth in Section 3 shall be deemed to cover any Claims which Capone, or Capone’s
heirs, executors, administrators or assigns, had, may have had, or thereafter
may have against the Company Parties by reason of any matter, cause or thing
whatsoever arising from the beginning of time until the date on which Capone
re-executes this Agreement.

 

c.

Capone acknowledges and agrees that any changes to this Agreement made after the
date hereof, whether material or immaterial, shall not restart the 21-day
consideration period for either Capone’s initial execution or Capone’s
re-execution of this Agreement.

17.

Dispute Resolution: In the event of any dispute or claim relating to or arising
out of this Agreement (including, but not limited to, any claims of breach of
contract, wrongful

10

 

--------------------------------------------------------------------------------

 

termination or age, sex, race or other discrimination), Capone and the Company
agree that all such disputes shall be fully and finally resolved by binding
arbitration conducted through the American Arbitration Association in Salt Lake
City, Utah in accordance with its National Employment Dispute Resolution rules.
Capone acknowledges that by accepting this arbitration provision he is waiving
any right to a jury trial in the event of such dispute. In connection with any
such arbitration, the Company shall bear all costs not otherwise borne by a
plaintiff in a court proceeding. The prevailing party shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
action brought to enforce any right arising out of this Agreement.

18.

Certain Tax Considerations:

 

a.

Tax Withholding: All amounts referenced herein shall be subject to applicable
tax withholding.  The Company shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount thereof.

 

b.

Section 409A: The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), to the extent subject thereto, and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, Capone shall not be considered to have terminated employment with the
Company for purposes of any payments under this Agreement which are subject to
Section 409A until Capone would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A. Each amount
to be paid or benefit to be provided under this Agreement shall be construed as
a separate identified payment for purposes of Section 409A. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation under Section 409A,
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement or any
other arrangement between Capone and the Company during the six-month period
immediately following Capone’s separation from service shall instead be paid on
the first business day after the date that is six months following Capone’s
separation from service (or, if earlier, Capone’s date of death).
Notwithstanding anything to the contrary in this Agreement, all (A)
reimbursements and (B) in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (x) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (y) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another
benefit.  The Company makes no representation that any or all of the payments
described in this Agreement shall be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to any

11

 

--------------------------------------------------------------------------------

 

 

such payment. Capone shall be solely responsible for the payment of any taxes
and penalties incurred under Section 409A.

19.

Entire Agreement; Miscellaneous: This Agreement, together with any employment,
confidentiality, proprietary rights, and dispute resolution agreements between
Capone and the Company, constitute the entire agreement between the parties with
respect to the subject matter hereof, and, effective as of the Effective Date,
supersede all prior negotiations and agreements, whether written or oral. This
Agreement may not be altered or amended except by a written document signed by
Capone and an authorized representative of the Company. This Agreement may be
signed in counterparts. This Agreement shall be interpreted in accordance with
and governed by the laws of the State of Utah without reference to its
principles of conflicts of laws.

CAPONE UNDERSTANDS THAT CAPONE IS ENTITLED TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT CAPONE IS GIVING UP ANY LEGAL CLAIMS CAPONE HAS
AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. CAPONE HAS
CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT.
CAPONE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN
EXCHANGE FOR THE BENEFITS DESCRIBED IN SECTION 2.

[Signature page follows]

 

12

 

--------------------------------------------------------------------------------

 

 

Mark C. Capone:

Myriad Genetics, Inc.

 

 

/s/ Mark C. Capone

 

By:

/s/ Bryan Riggsbee

 

 

Name:

Bryan Riggsbee

Title:

Interim President and CEO, and

 

Chief Financial Officer

Date:

May 6th, 2020

 

Date:

May 6th, 2020

 

 

 

 

Re-Executed:

 

 

 

 

 

 

 

 

Mark C. Capone

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

(may not be re-executed prior to September 30, 2020)

 

 

 

 

 